DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3-6, 12-15 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 3, 12, 19 Applicant has not set forth how to obtain the objective function or how the search is based on it. Further applicant has not set forth how one is using the greedy search algorithm. Greedy algorithms are used throughout the use by they require specific implementation for the use. Applicant has provided on a vague recitation of the use with no specificity of the specifics of the algorithm.  
As to claim 4 and 13, it is unclear the steps in the treewidth computing algorithm. Nor is there a discussion of how this contracts the tensors.
As to claim 5 and 14, applicant has not set forth how to determine optimal. Further applicant does not set for how it is based on the initial contraction. 
As to claim 6 and 15, Applicant does not set for the dynamic programming operation (sic algorithm).
The guidelines for sufficient computer implements method are set forth in MPEP 2161.01. Applicant is missing the specificity needed to create and implement the algorithm 
As to claim 20, it is unclear the steps in the treewidth computing algorithm. Nor is there a discussion of how this contracts the tensors.
Applicant has not set forth how to determine optimal. Further applicant does not set for how it is based on the initial contraction

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner has no idea what constitutes a dynamic operation algorithm there is no description provided as to the metes and bounds
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9, 10, 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Boixo.
	As to claims 1 and 10 and 18 Boixo teaches A computer-implemented method, the method comprising: 2constructing, by a computer (see e.g. abstract), a graph corresponding to a quantum circuit 3comprising a plurality of quantum gates (see e.g. introduction figure 2 description), wherein a respective vertex within the 4graph corresponds to a variable used for computing amplitude of the quantum 5circuit (see e.g. introduction second column and section II section III B), and wherein a respective edge corresponds to one or more single-qubit or 6two-qubit quantum gates (see e.g. section III B and IV B); 7identifying a vertex within the graph that is coupled to at least two two- 8qubit quantum gates (section III and IV); 9simplifying the graph by removing the identified vertex (section III and IV), thereby removing 10the at least two two-qubit quantum gates coupled to the identified vertex; and 11simulating behavior of the quantum circuit, which comprises evaluating 12the simplified graph (sections III-V). Boixo also teaches computer system, comprising: 2a processor; and 3a storage device coupled to the processor and storing instructions which 4when executed by the processor cause the processor to perform a method (the computer simulating the system).5
As to claim 6 and 15, Boixo method is dynamic (it changes the results in a iterative process) thus it can be considered a dynamic operation algorithm.
As to claim 7, Boixo teaches wherein the two- 2qubit quantum gates comprise a two-qubit diagonal quantum gate (appendix E).
As to claims 8 and 16 , Boixo teaches  wherein the two- 2qubit diagonal quantum gate comprises a controlled-Z (CZ) gate (appendix F).
As to claim 9 and 17, Boixo teaches 50 qubits (abstract) at a depth of 30 (abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boixo.
Boixo does not explicitly teach wherein 2identifying the vertex comprises traversing all vertices in the graph.
However to ensure the simplest graph for simulation. It would have been obvious to one of ordinary skill in the art at the time of filing check or traverse every vertex to complete reduce the system making the simulation faster.
Claim(s) 3-5 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boixo in view of Phung (Pedestrian lane detection in unstructured scenes for assistive navigation) and Malliaros Clustering and Community Detection in Directed Networks: A Survey).
Boixo teach using treewidth to simplify the graph (at least Introduction, Section II and fig. 2 description)
Boixo does not teach wherein 2identifying the vertex comprises performing a greedy-search operation based on 3an objective function associated with an execution time for evaluating the 4simplified graph
	Phung and Malliaros both use the greedy search algorithm based on an objective function to search trough a graph.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to use a greedy search algorithm with a corresponding objective function to reduce the graph.
The process is and iterative process meaning a first contraction would be searched again (Appendix E of Boixo) thus after the contraction claims 4 and 5 would be satisfied. A local range can be the entire range without specificity 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11093669 in view of Boixo, Phung and Malliaros. Though not exactly the same in the instant of application the claims are broader. As to the specificity of the greedy search. Even though it is broader in 11093669 they must be the same since it is the same algorithm disclosed.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896